UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities and Exchange Act of 1934 Date of Report (Date of earliest reported): December 20, 2010 TECHPRECISION CORPORATION (Exact name of registrant as specified in charter) Delaware 0-51378 51-0539828 (StateorOtherJurisdiction of Incorporation or Organization) (Commission File Number) (IRS Employer Identification No.) 1 Bella Drive Westminster, MA 01473 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (978) 874-0591 Copies to: William A. Scari, Jr. Pepper Hamilton LLP 400 Berwyn Park 899 Cassatt Road Berwyn, PA 19312-1183 Phone: (610) 640-7800 Fax: (610) 640-7835 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement. On December 20, 2010, TechPrecision Corporation (the “Company”), through its wholly owned subsidiary, Ranor, Inc. (“Ranor”), purchased property located at Bella Drive, Westminster, Massachusetts pursuant to a Purchase and Sale Agreement, dated December 20, 2010, by and among the former owner of the property (an entity controlled by the Company’s director, Andrew Levy), WM Realty Management, LLC (“WM Realty”) and Ranor (the “Purchase Agreement”). Prior to consummation of the sale under the Purchase Agreement, the Company had leased the purchased property from WM Realty. The property includes a 125,000 sq. ft. manufacturing facility that serves as Ranor’s primary operating location.Pursuant to the Purchase Agreement, Ranor paid WM Realty $4,275,000 for the property, which price was based on independent, third-party real estate appraisals obtained by the Company.Under the Purchase Agreement, the parties agree to share equally in the $91,448 prepayment penalty associated with early termination of the mortgage that encumbered the property and which was paid off in full in connection with the closing under the Purchase Agreement.In addition, the Purchase Agreement provided for the early termination of Ranor’s lease of the property from WM Realty, pursuant to which Ranor had been paying annual rent of $450,000. The foregoing description of the Purchase Agreement is qualified in its entirety by reference to the Purchase Agreement, which will be filed as an exhibit to the Company’s quarterly report on Form 10-Q for the quarter ending December 31, 2010. Item 1.02 Termination of a Material Definitive Agreement. The information set forth above in response to Item1.01 is incorporated by reference into this Item1.02. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TECHPRECISION CORPORATION Date:December 23, 2010 By: /s/ James S. Molinaro Name:James S. Molinaro Title:Chief Executive Officer
